 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
      MAXILL INC., an Ohio corporation,
 7
                            Plaintiff,
 8
           v.
 9
      LOOPS, LLC; and LOOPS                          C17-1825 TSZ
10    FLEXBRUSH, LLC,                                (consolidated with C18-1026 TSZ)

11                          Defendants.

12    LOOPS, L.L.C.; and LOOPS
      FLEXBRUSH, L.L.C.,
13
                            Plaintiffs,
14
                                                     MINUTE ORDER
           v.
15
      MAXILL INC., a Canadian corporation;
16    and DOES 1-10,

17                          Defendants.

18        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
19
          (1)     By Minute Order entered May 3, 2019, docket no. 40, Loops, L.L.C. and
20 Loops Flexbrush, L.L.C. (collectively, “Loops”) were directed to show cause why their
   claims against defendants Does 1-10 should not be dismissed for failure to identify and
21 join such entities by the deadline set by the Court. No response was timely filed. Thus,
   Loops, L.L.C.’s and Loops Flexbrush, L.L.C.’s claims against defendants Does 1-10 are
22 DISMISSED.

23

     MINUTE ORDER - 1
 1        (2)    The parties’ stipulated motion to extend certain deadlines, docket no. 54, is
   GRANTED in part and DENIED in part as follows. The expert disclosure deadline is
 2 EXTENDED from June 28, 2019, to July 19, 2019, and the rebuttal expert disclosure
   deadline is EXTENDED from July 26, 2019, to August 16, 2019. The fact discovery
 3 deadline remains August 1, 2019, but experts may be deposed until September 20, 2019.
   All other dates and deadlines previously set by the Court remain in full force and effect.
 4
          (3)    The motion to seal, docket no. 41, filed by Maxill Inc., an Ohio
 5 corporation, and Maxill Inc., a Canadian corporation, (collectively, “Maxill”) is
   GRANTED. Unredacted versions of Exhibits 6, 9, and 10 to the Declaration of Mudit
 6 Kakar, docket nos. 42, 43, and 44, shall remain under seal.

 7         (4)   Loops’s motion to seal, docket no. 51, is GRANTED. Unredacted versions
   of (i) Loops’s motion for protective order and stay, docket no. 52, and (ii) Exhibits A-F to
 8 the Declaration of Mathew Brechtel, docket nos. 52-1 – 52-5, shall remain under seal.

           (5)    Maxill’s motion to seal, docket no. 58, GRANTED. Unredacted versions
 9 of (i) Maxill’s response, docket no. 59, to Loops’ motion for protective order and stay,
   and (ii) Exhibit 1 to the Declaration of Sandra L. DiMeo, docket no. 60, shall remain
10 under seal.

11        (6)    Maxill’s motion, docket no. 55, to strike Loops’s untimely response, docket
   no. 53, to Maxill’s motion to compel, docket no. 46, is DENIED. Maxill’s alternative
12 motion, docket no. 55, to file a reply to Loops’s response is GRANTED, and Maxill’s
   reply, docket no. 55, will be considered timely filed.
13
          (7)    The Clerk is directed to send a copy of this Minute Order to all counsel of
14 record.

15         Dated this 27th day of June, 2019.

16
                                                     William M. McCool
17                                                   Clerk

18                                                   s/Karen Dews
                                                     Deputy Clerk
19

20

21

22

23

     MINUTE ORDER - 2
